In an action to foreclose a mortgage on real property, defendant appeals (1) from so much of (a) a judgment of foreclosure and sale of the Supreme Court, Orange County, dated April 20, 1978, and (b) an order of the same court, dated July 6, 1978, as authorized a deficiency judgment against defendant, and (2) from so much of an order of the same court, dated January 4, 1979, as, upon renewal, adhered to the original determination. Appeals from the judgment and from the order dated July 6, 1978 dismissed. They were superseded by the order granting renewal. Order dated January 4, 1979, affirmed insofar as appealed from, on the memorandum decision of Mr. Justice Sweeny at Special Term dated January 4, 1979. Plaintiff is awarded one bill of $50 costs and disbursements. The invocation by Special Term of the doctrine of estoppel was particularly appropriate in the face of appellant’s “fast and loose” conduct shown by the record. Damiani, J. P., Gibbons, Margett and Thompson, JJ., concur.